DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by New England Biolabs (“Ph.D.TM Phage Display Libraries, Instruction Manual, version 1.1, published October 2012). The rejection of claims 5, 6, 8 and 18 is withdrawn in view of the amendment filed December 29, 2021.
The Ph.D.-12 library was described in a printed publication, in public use and on sale more than one year before the effective filing date of the claimed invention, as evidenced by the instruction manual published October 2012 (see page 30).
The instant specification provides evidence on page 6, line 30, that SEQ ID NO: 8 is included in the Ph.D.-12 library. The library includes conjugates comprising peptides attached to a coat protein of 
	With respect to claim 4, SEQ ID NO: 8 is 12 amino acids in length.
With respect to claims 9 and 10, the term “synthetic” describes a process by which the claimed product is made. In the instant case, there is no evidence that the amino acid sequence of SEQ ID NO: 8 present in the Ph.D.-12 library has a different chemical structure or physical property than that made by chemical synthetic methods referred to by Applicant. Although synthetic peptides may have different properties from recombinant peptides in general, there is no evidence that there is a difference in the instant case.
With respect to claim 11, SEQ ID NO: 8 is 12 amino acids in length.
With respect to claim 12, the M13 phage is a nanoparticle.
Response to Arguments
Applicant's arguments filed December 29, 2021, have been fully considered but they are not persuasive.
First, Applicant traverses the rejection on the grounds that SEQ ID NO: 8 is fused to the minor coat protein III of the M13 phage and is a fusion, not a conjugate. This argument is not persuasive. As Applicant states, the term “conjugate” is defined in the dictionary as “joining together”. Broadest reasonable interpretation of conjugate does not limit the means by which the joining together occurs. The joining together can be covalent or non-covalent and may include peptide or other chemical bonds. Therefore, broadest reasonable interpretation of conjugate includes fusion, which is the joining together of two or more amino acid sequences. In the Ph.D.-12 library, the amino acid sequence of SEQ ID NO: 8 is fused or joined together with the amino acid sequence of the M13 coat protein. Therefore, the SEQ ID NO: 8 is conjugated to the M13 coat protein. 
Second, Applicant traverses the rejection on the grounds that the Ph.D.-12 library includes only phage-displayed random peptides, and that one of ordinary skill in the art would not interpret the random peptides displayed on the bacteriophage clones as conjugates. This argument is not persuasive. The fact that the Ph.D.-12 library includes random peptides displayed on bacteriophage does not change 
Third, Applicant traverses the rejection on the grounds that SEQ ID NO: 8 in the Ph.D.-12 library is not an isolated or synthetic peptide as required by the claim. This argument is not persuasive. Broadest reasonable interpretation of the term “isolated” includes the purified state of the Ph.D.-12 library as it is supplied as a commercial product. The term “synthetic” describes a process by which the claimed product is made. In the instant case, there is no evidence that the amino acid sequence of SEQ ID NO: 8 present in the Ph.D.-12 library has a different chemical structure or physical property than that made by chemical synthetic methods referred to by Applicant. Although synthetic peptides may have different properties from recombinant peptides in general, there is no evidence that there is a difference in the instant case.
Fourth, Applicant traverses the rejection on the grounds that the bacteriophage is not a protein. Applicant argues that SEQ ID NO: 8 is an integral part of the protein, not conjugated to a protein. This argument is not persuasive. In the Ph.D.-12 library, SEQ ID NO: 8 is fused to the minor coat protein III of the M13 bacteriophage. Broadest reasonable interpretation of “conjugate” includes fused, as explained above. The minor coat protein III is a species of the genus “polypeptide” and “protein” in claim 1, part (b). The presence of the rest of the bacteriophage does not exclude the Ph.D.-12 library from the claim because the transitional phrase “comprising” permits additional, unrecited elements.
Fifth, Applicant traverses the rejection on the grounds that the minor coat protein III is physically linked to the whole bacteriophage including viral DNA and that as a result, SEQ ID NO: 8 is not conjugated to a protein. This argument is not persuasive. Owing to the claim term “comprising,” the conjugate is inclusive or open-ended and does not exclude additional, unrecited elements, including the bacteriophage DNA and the rest of the bacteriophage particle.

Seventh, Applicant traverses the rejection on the grounds that SEQ ID NO: 8 fused to the minor coat protein in the Ph.D.-12 random library is not isolated or synthetic. This argument is not persuasive. Broadest reasonable interpretation of the term “isolated” includes the purified state of the Ph.D.-12 library as it is supplied as a commercial product. The term “synthetic” describes a process by which the claimed product is made. In the instant case, there is no evidence that the amino acid sequence of SEQ ID NO: 8 present in the Ph.D.-12 library has a different chemical structure or physical property than that made by chemical synthetic methods referred to by Applicant. Although synthetic peptides may have different properties from recombinant peptides in general, there is no evidence that there is a difference in the instant case. Furthermore, the claim term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements, including the coat protein of the bacteriophage.
For these reasons, the rejection is maintained.

Allowable Subject Matter
Claims 13-15 are allowed.
s 2, 3, 5-8, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching or suggestion in the prior art to lead one of ordinary skill in the art to select SEQ ID NO: 8 from the Ph.D.-12 library and conjugate it to a component other than the M13 phage. Furthermore, there is no teaching or suggestion in the prior art to use SEQ ID NO: 8 to image, detect, target or treat prostate cancer cells.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654